UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                     )
In re RAIL FREIGHT FUEL SURCHARGE )
ANTITRUST LITIGATION                      )
                                          )                  MDL Docket No. 1869
                                          )                  Miscellaneous No. 07-0489 (PLF)
This document relates to:                 )
                                          )
ALL DIRECT PURCHASER CASES                )
__________________________________________)
OXBOW CARBON & MINERALS LLC, et al.,      )
                                          )
             Plaintiffs,                  )
                                          )
       v.                                 )                  Civil Action No. 11-1049 (PLF)
                                          )
UNION PACIFIC RAILROAD CO., et al.,       )
                                          )
             Defendants.                  )
__________________________________________)


                          MEMORANDUM OPINION AND ORDER

               On June 24, 2022, the court of appeals issued a formal mandate, pursuant to

Rule 41 of the Federal Rules of Appellate Procedure, returning jurisdiction of the cases

consolidated for interlocutory appeal to this Court. See Mandate, In re Rail Freight Fuel

Surcharge Antitrust Litig. – MDL No. 1869, No. 21-7093, No. 21-7095 (D.C. Cir. June 24,

2022). Defendants in In re Rail Freight Fuel Surcharge Antitrust Litigation, MDL No. 1869

(“MDL I”), Misc. No. 07-0489, and Oxbow Carbon & Minerals LLC v. Union Pacific Railroad

Co. (“Oxbow”), Civ. No. 11-1049, subsequently moved this Court to set a status conference “to

discuss and set a plan following the D.C. Circuit’s decision vacating this Court’s interpretation of

49 U.S.C. § 10706(a)(3)(B)(ii) (“Section 10706”) and remanding to this Court for further

proceedings.” Defendants’ Motion to Set a Status Conference (“Def. Mot.”), MDL I (D.D.C.
June 24, 2022) [Dkt. No. 1082] at 1; Defendants’ Motion to Set a Status Conference, Oxbow

(D.D.C. June 24, 2022) [Dkt. No. 256] at 1.

               Defendants’ motion represents the various positions of the parties regarding “a

plan for further proceedings.” Def. Mot. at 3. Defendants request that the Court (1) set a status

conference “no sooner than two weeks from the date of this motion;” and (2) “ask the parties to

advise it of the progress of their discussions shortly in advance of that status conference.” Id.

Counsel for certain plaintiffs, namely, Donnelly Commodities Incorporated (“Donnelly”) and

Strates Shows, Inc. (“Strates”), “believe a status conference is premature and potentially

unnecessary, and they believe the better course is to inform the Court that the parties are meeting

and conferring on next steps, including whether they can reach consensus on any supplemental

briefing process.” Id. at 1-2. “Counsel for the other MDL I Plaintiffs and the Oxbow Plaintiffs

did not state their position on Defendants’ request.” Id. at 2. The motion states that “all counsel

appear to agree that it would be productive for counsel to confer further before discussing the

matter with the Court.” Id.

               The Court agrees with defendants that a status conference, as well as a joint status

report filed in advance of the status conference, “is likely to be beneficial.” Def. Mot. at 2.

Accordingly, it is hereby

               ORDERED that the parties shall meet and confer and submit a joint status report,

on or before July 12, 2022, informing the Court of any progress the parties have made to agree

on procedures and set a schedule for supplemental briefing; and it is




                                                  2
               FURTHER ORDERED that the Court will hold a status conference on July 19,

2022 at 2:30 p.m. via Zoom videoconference, the details of which will be sent the morning of or

in advance of the hearing.

               SO ORDERED.                                                  Digitally signed by
                                                                            Paul L. Friedman
                                                                            Date: 2022.06.29
                                                                            13:18:17 -04'00'
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge
DATE: June 29, 2022




                                               3